Citation Nr: 0432359	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the appellant may be considered to be the 
veteran's surviving spouse for the purposes of entitlement to 
Department of Veterans Affairs Dependency and Indemnity 
Compensation benefits.  

2.  Entitlement to service connection for a malignant brain 
astrocytoma for accrued benefits purposes to include the 
issue of basic eligibility for payment of Department of 
Veterans Affairs compensation benefits for accrued benefits 
purposes.  

 
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1959 to April 
1960 and from November 1964 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office which determined 
that the appellant may not be considered to be the veteran's 
surviving spouse for the purposes of entitlement to 
Department of Veterans Affairs (VA) Dependency and Indemnity 
Compensation (DIC) benefits.  In September 2001, the 
appellant submitted a notice of disagreement.  In October 
2002, the St. Petersburg, Florida, Regional Office, in 
pertinent part, denied service connection for a malignant 
brain astrocytoma for accrued benefits purposes.  

In February 2003, the accredited representative informed the 
VA that the appellant had moved to Missouri.  The veteran's 
claims files were subsequently transferred to the St. Louis, 
Missouri, Regional Office (RO).  

In March 2003, the RO issued a statement of the case (SOC) to 
the appellant and her accredited representative which 
addressed the issue of whether the appellant may be 
considered to be the veteran's surviving spouse for the 
purposes of entitlement to VA DIC benefits.  In May 2003, the 
appellant submitted a notice of disagreement with the denial 
of service connection for malignant brain astrocytoma for 
accrued benefits purposes and an Appeal to the Board (VA Form 
9) from the determination that she was not the veteran's 
surviving spouse for the purposes of entitlement to VA DIC 
benefits.  The appellant has been represented throughout this 
appeal by the Paralyzed Veterans of America, Inc.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant asserts that she should be considered to be the 
veteran's surviving spouse for the purposes of entitlement to 
VA DIC benefits notwithstanding the fact that she was married 
to the veteran for less than one year prior to his death.  In 
reviewing the claims files, the Board observes that the 
appellant has not been given a Veterans Claims Assistance Act 
of 2000 (VCAA) notice.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

The appellant has submitted a timely notice of disagreement 
with the denial of service connection for a malignant brain 
astrocytoma for accrued benefits purposes to include the 
issue of basic eligibility for payment of VA compensation 
benefits for accrued benefits purposes.  The RO has not 
issued either a SOC or a supplemental statement of the case 
(SSOC) to the appellant and her accredited representative 
that addresses that issue.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where 
an appellant has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

This case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Issue a SOC to the appellant and her 
accredited representative which addresses 
the issue of the service connection for a 
malignant brain astrocytoma for accrued 
benefits purposes to include the issue of 
basic eligibility for payment of VA 
compensation benefits for accrued 
benefits purposes.  Give the appellant 
and her accredited representative the 
opportunity to respond to the SOC.  

3.  Readjudicate the issue of whether the 
appellant may be considered to be the 
veteran's surviving spouse for the 
purposes of entitlement to VA DIC 
benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


